         Case 4:17-cr-00313-JLH Document 618 Filed 04/24/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                  No. 4:17CR00313-12 JLH

MORGAN STEPHEN POOLE                                                                 DEFENDANT

                                             ORDER

       In every criminal case in which the defendant is convicted, whether the defendant has

cooperated or not, immediately prior to the sentencing hearing the Court will convene a hearing to

hear any statements that the parties wish to present, or any arguments that the parties wish to make,

regarding the defendant=s cooperation.      That hearing will be conducted in camera, and the

transcript of that hearing will be under seal. After the cooperation hearing is concluded, the

sentencing hearing will be conducted separately. Cooperation will not be discussed during the

sentencing hearing.

       IT IS SO ORDERED this 24th day of April, 2019.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
